     Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 1 of 15 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       LUFKIN DIVISION

S.M., J.C., C.O., T.R., M.W., AND K.W.,                      §
                                                             §
         Plaintiffs                                          §
                                                             §
V.                                                           §        CIVIL ACTION NO. 9:20-CV-______
                                                             §
BOARD OF REGENTS OF STEPHEN                                  §
F. AUSTIN STATE UNIVERSITY AND                               §
SCOTT GORDON, PH.D., PRESIDENT                               §
OF STEPHEN F. AUSTIN                                         §
STATE UNIVERSITY, AND                                        §
STEPHEN F. AUSTIN                                            §
STATE UNIVERSITY                                             §
                                                             §
         Defendants                                          §

                                PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Plaintiffs, S.M., J.C., C.O., T.R., M.W., and K.W., (“Plaintiffs”) file this Complaint against

The Board of Regents of Stephen F. Austin State University (“The Board”), Scott Gordon, Ph.D.

as President of Stephen F. Austin State University (“President Gordon”), and Stephen F. Austin

State University.1

                                           NATURE OF THE CASE

1.       This is a case about procedural due process and the truth. Plaintiffs, students at Stephen F.

Austin State University (“SFA”), a public university, are being deprived of their constitutional due

process rights based on falsehoods, misrepresentations, and a rush to convict arising from an on

campus incident involving several SFA students that occurred on or about September 14, 2020.



1
 Plaintiffs, 18-year-old, female college students, are referred to by their initials as opposed to their full names due to
death threats being made against them online and on social media. Plaintiffs will provide the Court with a list of
Plaintiffs’ names under seal.
     Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 2 of 15 PageID #: 2




2.       SFA and its representatives have publicly referred to Plaintiffs as “perpetrators” and

“suspects” and have guaranteed that Plaintiffs will be disciplined. SFA and its representatives,

however, refuse to provide Plaintiffs with adequate notice of what SFA rules they are accused of

violating, refuse to turn over key evidence related to the incident, including video recordings and

witness statements, and refuse to allow Plaintiffs adequate time to prepare to respond to the

allegations against them.

3.       Even worse, SFA has acknowledged numerous falsehoods related to how the incident is

being portrayed to and reported in the media; yet SFA continues to rush to punish these students

for something they did not do. SFA is effectively telling its student body, alumni, employees, and

the world, “What is being said about this incident is not true but we are going to punish these

young ladies as if it were true.” While the truth may not matter to SFA, it does to Plaintiffs

                                              PARTIES

4.       Plaintiff, S.M., is an individual and Citizen of Texas.

5.       Plaintiff, J.C., is an individual and Citizen of Texas.

6.       Plaintiff, C.O., is an individual and Citizen of Texas.

7.       Plaintiff, T.R., is an individual and Citizen of Texas.

8.       Plaintiff, M.W., is an individual and Citizen of Texas.

9.       Plaintiff, K.W., is an individual and Citizen of Texas.

10.      Defendants, members of the Board of Regents of Stephen F. Austin State University are

appointed by the Governor of the State of Texas to control and manage Stephen F. Austin State

University, which is a public educational institution established under Chapter 101 of the Texas

Education Code. The Board of Regents of Stephen F. Austin State University are: Alton L. Frailey

(Chair); Karen Gantt (Vice Chair); M. Thomas Mason (Secretary); David Alders; Dr. Scott H.



                                                   2
     Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 3 of 15 PageID #: 3




Coleman; Robert A. Flores; Brigettee Carnes Henderson; Judy Larson Olson; and Jennifer Wade

Winston.2 At this time, the Board Members are only being sued in their official capacities. The

Board of Regents of Stephen F. Austin State University may be served with process at 1936 North

Street, Nacogdoches, Texas 75962.

11.        Defendant, Scott Gordon, Ph.D., is the President of Stephen F. Austin State University

(“President Gordon”). President Gordon was hired by the Board. President Gordon may be served

with process at 1936 North Street, Nacogdoches, Texas 75962, or 513 East Starr Avenue-FM 1878

Nacogdoches, Texas 75962. At this time, Dr. Gordon is only being sued in his official capacity.

12.        Defendant, Stephen F. Austin State University, is a public educational institution

established under Chapter 101 of the Texas Education Code and is an entity created by the State

of Texas under the control and management of its Board of Regents. As such, it may be served

with process on Scott Gordon, Ph.D., President, 1936 North Street, Nacogdoches, Texas 75962.

                                        JURISDICTION AND VENUE

13.        Pursuant to 28 U.S.C. §§ 1331 and 1343, this Court has federal question jurisdiction

because the action is brought pursuant to 42 U.S.C. § 1983 and the Ex Parte Young doctrine for

violations of Plaintiffs’ rights guaranteed to them by the United States Constitution, specifically

their Fourteenth Amendment Right of Due Process.

14.        This Court has personal jurisdiction as all parties are Citizens of Texas.

15.        Venue is proper in the U.S. District Court for the Eastern District of Texas pursuant to 28

U.S.C. §1391(b)(2) because a substantial portion of the events giving rise to this action were

committed therein.




2
    A nonvoting “Student Regent” also sits on the Board of Regents but is not included here.

                                                           3
    Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 4 of 15 PageID #: 4




                                        CONDITIONS PRECEDENT

16.      All conditions precedent have been performed or have occurred.

                                                 BACKGROUND

17.      On Monday, September 28, 2020, a news story broke on a Houston, Texas television news

network about a purported “swatting” incident that occurred at Stephen F. Austin State University

and involved several SFA students, specifically members of SFA’s cheer team.

18.      “Swatting” is a term that is used when someone calls law enforcement and reports a false

incident, typically an ongoing violent incident, in order to get law enforcement to act immediately

believing that there is a threat or danger to the community.

19.      An SFA student, C.E.; her parents; and her attorney claimed that on September 14, 2020,

C.E., who is African American, had been the victim of a racist “swatting” incident orchestrated by

her three white roommates and other teammates.3

20.      C.E.; her parents; and her attorney claimed that C.E.’s roommates and teammates made a

false report to the SFA police department that C.E. had scissors and was threatening to stab people.

Specifically, C.E.’s lawyer told the media, “[t]he complaint was that she [sic] stabbing people and

threatening people with scissors.”

21.      C.E.; her parents; and her attorney claimed that C.E. was awakened by SFA police officers

storming into C.E.’s dorm room with guns drawn.4




3
 Although C.E., who is believed to still be a minor, has publicly identified herself in the media, her initials are being
used in compliance with the Local Rules for the United States District Court for the Eastern District of Texas.
4
 As stated in a September, 29, 2020 Houston Chronicle article on the incident: “A cheerleader at Stephen F. Austin
State University says she was awakened by police storming her dorm room with guns drawn after a group of students
made a false report to authorities claiming she was threatening to stab people with scissors.”
https://www.chron.com/news/houston-texas/article/SFA-police-storm-Black-cheerleader-s-dorm-room-
15605858.php#photo-20033261

                                                           4
    Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 5 of 15 PageID #: 5




22.      C.E.’s lawyer also linked this incident to the Breonna Taylor tragedy, calling it a “Breonna

Taylor circumstance.”

23.      The story went viral.

24.      As the story got picked up by other media outlets and on social media, President Gordon

issued the following statement that night.

         I have been briefed on the incident that took place on September 14th and want
         everyone to know that SFA takes this matter very seriously. Filing a false report
         violates the SFA Code of Conduct and potentially violates the law as well. The
         investigation and judicial process take time. I want to urge everyone to withhold
         judgment until the conclusion of our investigation and process. I have directed staff
         to be thorough and keep me apprised throughout this investigation. Each
         perpetrator will be dealt with appropriately.

         My heart goes out to the young lady who was an innocent victim in this matter. We
         will do all we can to support her and her family through this heinous ordeal.

         We will not have this at SFA!

25.      On Wednesday, September 30, 2020, President Gordon held a press conference at The

Fredonia Hotel & Convention Center in Nacogdoches.5 During the press conference, President

Gordon called C.E. “the innocent young lady, the victim in this case.” President Gordon stated,

“Those who were involved will be held accountable” and that this was a “very serious incident

that involved at least 10 young ladies and a core group of approximately six.”

26.      President Gordon then turned the press conference over to SFA Police Chief John Fields.

Chief Fields acknowledged that the incident was being perceived as racial but stated unequivocally

that the incident was not racial. Chief Fields said, “I can assure you, it’s not racial. It’s far from

that.” Chief Fields noted that the “core group” consisted of 3 Caucasian females and 3 black

females.



5
 The video and audio recording of the press conference is publicly available at:
https://www.youtube.com/watch?v=POw2L3eFDXA.

                                                         5
  Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 6 of 15 PageID #: 6




27.    Chief Fields also stated that it was a community assistant or “CA” in the residence hall

who called the University Police, not one of the students involved. Chief Fields noted that he was

“debunking the theory” that the students involved called the police.            Chief Fields stated,

specifically, “It was the community assistant in the residence hall; it wasn’t the students, who

called and gave the actual false report.”

28.    Chief Field described the report that the police received from the CA as “possible threats

made to the resident about scissors, killing. That was the gist of the call.”

29.    When three officers responded to the residence hall, Chief Fields also stated that the

officers knocked on C.E.’s door four times. When C.E. did not answer, the officers went through

another door, after a suite mate let the officers through her bathroom door. Chief Fields stated

“[o]nly one officer had a weapon unholstered” and the officer was using the light on his weapon

because it was dark. Chief Field stated “[a]t no time was he intentionally trying to point [it] at the

subject.” Once C.E. was found in bed, the threat was de-escalated. C.E. was then asked to come

out of her room and a speak with the officers, which she did.

30.    Chief Fields stated that this account was supported by the officers’ body-camera footage,

and police had requested C.E.’s parents’ permission to release the body-camera footage. Chief

Fields stated, “Once that (the body camera) is released, everyone will see exactly what happened.”

31.    Chief Fields indicated “at no time did we go into the room like the Wild Wild West like its

being presented in the media and some other the social media posts.”

32.    During his remarks, Chief Fields also referenced “evidence” and “social media posts.”




                                                  6
    Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 7 of 15 PageID #: 7




33.      On Saturday, October 3, 2020, SFA held another press conference.6 By this time SFA had

retained Erika Harris, a media consultant. Ms. Harris first announced that the SFA Police

Department investigation had been handed over to the Nacogdoches District Attorney’s Office.

Ms. Harris stated that “the University’s (student) disciplinary investigation was expected to be

concluded next week. At that time, it will be determined what university disciplinary actions will

be taken.” Ms. Harris then stated, “The university is not at war with the victim [C.E.] and her

family.”

34.      Ms. Harris then called on C.E. and her family to support transparency and agree to allow

SFA to release the body-camera footage of the incident so that “everyone will be able to see exactly

what happened, and see that the video will show a very different scenario than what is being

portrayed in media.” Ms. Harris called on C.E.’s family to agree to release the camera footage to

“shine the light on the truth.”

35.      In response, C.E.’s attorney issued a statement accusing 11 SFA students of committing a

felony and calling for the students to be immediately removed from campus, without hearing or

any process.7 C.E.’s attorney also claimed that SFA was “threatening” to release the video tape.




6
  The video and audio recording of the press conference is publicly available at:
https://www.khou.com/article/news/local/sfa-swatting-police-body-cam-footage/285-bee5d096-f48a-44ed-8bd1-
a87145d1cc6d.
7
  C.E.’s attorney stated:

         [C.E’s] family and their attorney were not given notice of the SFA press conference. All 11 students
         which SFA stated were involved in false report of felony by [C.E.] and endangering her life are still
         on campus. Normal procedure at other schools is to remove students while the disciplinary process
         proceeds. SFA is threatening to release an edited part of the video of their minor daughter in
         sleepwear to the nation. [C.E.’s] family is legally entitled to a copy. SFA’s threat to release the
         video to the public is intimidation to silence the victim by embarrassment. The public will not
         accept this. [C.E.] cannot stand to relive this trauma caused by SFA and 11 SFA students. We
         request SFA to start cooperating.

https://abc13.com/stephen-f.-austin-state-university-swatting-case-christin-evans-police-barge-into-
cheerleader%27s-dorm-fake-report-sfa-prank-call-to/6667462/


                                                          7
  Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 8 of 15 PageID #: 8




36.    Based on the statements by SFA’s Police Chief during the September 30, 2020 press

conference and the statements of SFA’s Media Consultant during the October 3, 2020 press

conference, which are presumably based on the body-camera footage, recordings, and other

evidence, the initial account of events told by C.E.; her parents; and her attorney to the media

differs wildly from what really occurred on September 14, 2020. In short, the story is changing.

                                        LEGAL CLAIMS

                           COUNT ONE: EX PARTE YOUNG ACTION
                             FOR INJUNCTIVE RELIEF AGAINST
                           THE BOARD AND PRESIDENT GORDON

37.    Plaintiffs file suit seeking prospective, injunctive relief and declaratory relief from a state

actor based on ongoing violations of their Fourteenth Amendment rights to due process. See Ex

Parte Young, 209 U.S. 123 (1908); K.P. v. LeBlanc, 729 F.3d 427, 439 (5th Cir. 2013).

38.    Plaintiffs file suit against The Board and President Gordon, state officers acting in their

official capacities. See id.

                      REQUEST FOR PERMANENT INJUNCTIVE RELIEF

39.    Plaintiffs seek permanent injunction from this Court ordering The Board and President

Gordon to order all subordinates at SFA to provide Plaintiffs with Due Process as required by the

Fourteenth Amendment.

       The Fourteenth Amendment of the United States Constitution provides, in part, that:

       No state shall make or enforce any law which shall abridge the privileges or
       immunities of citizens of the United States; nor shall any state deprive any person
       of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws.

U.S. Const. Amend. XIV, § 1 (emphasis added). The italicized words are what as known as the

“due process clause of the 14th Amendment” and prohibits a state from depriving a person of life,

liberty, or property without providing due process.

                                                 8
    Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 9 of 15 PageID #: 9




40.      As students at a public university, Plaintiffs are entitled to procedural due process under

the 14th Amendment prior to discipline that would remove them from an academic setting—i.e.,

removal from an academic program, suspension, or expulsion. See Bd. of Curators of Univ. of

Missouri v. Horowitz, 435 U.S. 78, 85 (1978); Goss v. Lopez, 419 U.S. 565, 581 (1975). This is

because Plaintiffs have a liberty interest in obtaining and continuing their education. See id.

41.      When a state or state entity moves to deprive a person of a liberty interest, procedural due

process requires, at a minimum, notice and an opportunity to be heard. Mathews v. Eldridge, 424

U.S. 319, 333 (1976). What process is due is measured by a flexible standard that depends on the

practical requirements of the circumstances. Id. The flexible standard includes three factors:

(1) the private interest that will be affected by the official action; (2) the risk of an erroneous

deprivation of such interest through the procedures used, and the probable value, if any, of

additional or substitute procedural safeguards; and (3) the government’s interest, including the

function involved and the fiscal and administrative burdens that the additional or substitute

procedural requirement would entail. Id.

42.      Although these minimum due process requirements are present even when a state

university moves to remove a student for purely academic reasons—such as failing a course or not

maintaining a specific GPA—procedural due process requirements become stronger when a state

university moves to discipline a student for non-academic reasons.8 See Bd. of Curators of Univ.

of Missouri v. Horowitz, 435 U.S. 78, 86-90 (1978); Wheeler v. Miller, 168 F.3d 241, 248 & n.5

(5th Cir. 1999).

43.      For example, if a student is involved in a fight, the United States Supreme Court has held

that procedural due process requires that the student be given oral or written notice of the charges


8
 Academic dismissals arise from a failure to attain a standard of excellence in studies whereas disciplinary dismissals
arise from acts of misconduct. Bd. of Curators of Univ. of Missouri v. Horowitz, 435 U.S. 78, 86-87 (1978).

                                                          9
Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 10 of 15 PageID #: 10




against him and, if he denies them, an explanation of the evidence the authorities have and an

opportunity to present his side of the story. Goss v. Lopez, 419 U.S. 565, 581 (1975).

44.    In this case, Defendants are seeking to act against Plaintiffs that is purely disciplinary in

nature. President Gordon and SFA have also made several public statements about Plaintiffs being

“perpetrators” and “suspects,” further implicating Plaintiffs’ liberty interests and stigmatizing

Plaintiffs. Thus, under these circumstances, Plaintiffs are entitled to more procedural due process

than just mere notice and an opportunity to say their side.

45.    Unfortunately, Defendants are insisting on denying Plaintiffs’ their procedural due process

in multiple ways.

46.    First, when Plaintiffs’ met with Mr. Dennis B. Mosely, SFA’s Director of the Office of

Student Rights and Responsibilities, Plaintiffs were shown a one-page sheet of paper, purported to

be the “charges” against them. The page was four paragraphs in length. The first two paragraphs

appeared to be background information and the actual charge was written for a violation of

“dishonesty” which no reference to any statement that was alleged to be dishonest. There were no

names listed in the document and no allegation about which students said what. The paper listed

the Plaintiffs and others as “Student 1,” “Student 2,” etc. There was no way of even knowing who

“Student 1,” “Student 2,” etc., were. Thus, none of the Plaintiffs even know what they are

allegedly to have done.

47.    Compounding the problem, Plaintiffs were not allowed to have a copy of the paper, nor

were their attorney’s or parents allowed to even look at the paper. One parent was even

reprimanded by Mr. Moseley for trying to simply read the paper. SFA refuses to provide a copy

of the of the paper to Plaintiffs’ attorneys. The “notice” given by SFA is insufficient to satisfy

even minimum standards of due process, let alone due process under these heightened



                                                10
Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 11 of 15 PageID #: 11




circumstances where Plaintiffs are facing possible disciplinary expulsion for non-academic

reasons and have been stigmatized by Defendants.

48.     Second, SFA refuses to provide Plaintiffs with any access to key evidence in this case.

Plaintiffs know from Chief Field’s statements that relevant police body-camera footage exists.

Further, Plaintiffs and others gave or recorded written statements to SFA Police Officers on the

night of the incident. SFA refuses to produce these materials to Plaintiffs. Indeed, based on Chief

Field’s statements, there may be case-dispositive, exculpatory evidence.

49.     Third, SFA has failed to give Plaintiffs opportunity to prepare for their “hearings.”

Plaintiffs were notified of the charges on Thursday, October 1, 2020, and Friday, October 2, 2020.

Plaintiffs were then told that their hearing would be on Monday, October 5, 2020; Tuesday,

October 6, 2020; and Wednesday October 7, 2020. For example, Plaintiff C.O. received notice of

her charges on Friday, October 2, 2020, and her hearing on Monday, October 5, 2020.

50.     SFA took over two weeks just to complete its own investigation; yet it expects Plaintiffs to

be able to defend themselves with inadequate notice of the charges and no access to critical, readily

available evidence, in less than two days. This does not satisfy minimum procedural due process

guarantees under the circumstances.

51.     Lastly, by his statements, President Gordon has denied Plaintiffs a fair and impartial

hearing.    President Gordon has referred to C.E. as an “innocent victim” and Plaintiffs as

“perpetrators” without even a single hearing being conducted or giving Plaintiffs the opportunity

to tell their side.

52.     In a communication sent out on October 3, 2020, President Gordon went even further

guaranteeing to the SFA community that the investigation would be completed by the end of the




                                                 11
    Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 12 of 15 PageID #: 12




week and that Plaintiffs would be disciplined.9 President Gordon specifically stated that “the

student disciplinary process continues, and the investigation by SFA’s Office of Student Rights

and Responsibilities is expected to conclude by the end of the week. At that time, it will be

determined what disciplinary actions will be taken.” This statement was also echoed during Ms.




9
    President Gordon’s full statement was as follows:




                                                        12
Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 13 of 15 PageID #: 13




Harris’ press conference. Thus, the guilty verdict is already in before the hearings have even

begun.

53.      Plaintiffs seek a permanent injunction from this Court ordering Defendants to require their

subordinates to:

         1.     Provide proper notice of the charges against each Plaintiff and provide a copy of

                the document to each Plaintiff and her attorneys;

         2.     Produce all body-camera footage of the incident, all recording of the incidents, all

                social media posts gathered by SFA, and all written statements by any witnesses to

                each Plaintiff and her attorneys;

         3.     Conduct no further hearings until 14 days after the notice provided in item one is

                given and the items listed in item two are provided to each Plaintiff and her

                attorneys; and

         4.     Cease referring to Plaintiffs as “perpetrators,” “offenders,” etc. in the media and to

                the SFA community until an actual hearing is had on the incident.

                   APPLICATION FOR TEMPORARY RESTRAINING ORDER

54.      Plaintiffs request that the Court issue a Temporary Restraining Order (“TRO”) to preserve

the status quo by prohibiting Defendants and their subordinates from taking any further

disciplinary action against Plaintiffs including scheduling or conducting any hearing or attempting

to compel Plaintiffs to make any statements about this incident to SFA officials.

55.      Plaintiffs further request that the TRO also order Defendants and their subordinates to

persevere all evidence concerning this matter, including police body-camera footage, recordings,

and all witness statements, as well as any communications between any employee or representative

of SFA and C.E., C.E.’s parents, or C.E.’s attorney concerning this incident.



                                                    13
Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 14 of 15 PageID #: 14




56.     Per the Local Rule CV-65 of the Local Rules for the United States District Court for the

Eastern District of Texas, a separate Emergency Motion for Ex Parte Temporary Restraining

Order is being filed contemporaneously with this Complaint.

                         REQUEST FOR PRELIMINARY INJUNCTION

57.     Following a hearing, Plaintiffs ask the Court to issue a Preliminary Injunction prohibiting

Defendants and their subordinates from taking any further disciplinary action against Plaintiffs

including scheduling or conducting any hearing or attempting to compel Plaintiffs to make any

statements about this incident to SFA officials and ordering Defendants and their subordinates to

persevere all evidence concerning this matter, including police body-camera footage, recordings,

and all witness statements, as well as any communications between any employee or representative

of SFA and C.E., C.E.’s parents, or C.E.’s attorney concerning this incident.

                         ATTORNEY’S FEES AND COURT COSTS

58.     Plaintiffs seek to recover their reasonable and necessary attorney’s fees and expenses to

protect their constitutional rights. See Warnock v. Pecos Cnty., Tex., 88 F.3d 341, 343 (5th

Cir.1996) (“Claims for fees associated with prospective relief and fees that may be awarded as

costs are not barred by the Eleventh Amendment.”) (citing Hutto v. Finney, 437 U.S. 678, 692, 98

S.Ct. 2565, 57 L.Ed.2d 522 (1978))); accord Jones v. Tex. Juvenile Justice Dep’t, 646 Fed. Appx.

374, 377 (5th Cir. 2016) (noting that claims for costs and attorney’s fees in an Ex Parte Young

action are not barred by the Eleventh Amendment); see also 42 U.S.C. § 1988.

59.     Plaintiffs also seek to recover their Court Costs, as well as prejudgment and post judgment

interest.




                                                14
 Case 9:20-cv-00203-MAC Document 1 Filed 10/05/20 Page 15 of 15 PageID #: 15




                                                    PRAYER

         WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants for the

following:

         a.       A Temporary Restraining Order;10

         b.       A Preliminary Injunction;

         c.       A Permanent Injunction;

         d.       Reasonable and necessary attorney’s fees;

         e.       Court costs;

         f.       Prejudgment and post-judgment interest; and

         g.       Such other and further relief, at law or in equity, to which Plaintiffs may show

                  themselves justly and lawfully entitled.

Respectfully submitted,

MALLEY LAW FIRM, PLLC                                                   FRANKLIN LAW FIRM, PLLC

/s/ Anthony Malley                                                      /s/ Tanner Franklin
Anthony “Tony” Malley, III                                              Tanner G.M. Franklin
Texas Bar No. 24041382                                                  Texas Bar No. 24082506
tony@mallaw.com                                                         tfranklin@tfranklinlawfirm.com
1485 Wellington Cir. Ste. 101                                           2528 Highway 103
Beaumont, Texas 77706-3421                                              Etoile, Texas 75944
(409) 212-8888 – Telephone                                              (936) 854-3213 – Telephone
(409) 212-8002 – Fax                                                    (888) 430-2559 – Fax


Attorneys for Plaintiffs




10
   Per the Local Rule CV-65 of the Local Rules for the United States District Court for the Eastern District of Texas,
a separate Emergency Motion for Ex Parte Temporary Restraining Order is being filed contemporaneously with this
Complaint.

                                                         15
